Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-5, 7, and 8, filed 4/12/22 and 4/26/22, with respect to the claim rejections have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn. 
As noted in the advisory action mailed 4/20/22, the drawings filed 4/12/22 are accepted.
Allowable Subject Matter
Claims 1, 2, 6-9, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a method for balancing a battery pack comprising a plurality of battery cells connected in series and providing an output battery voltage, the method comprises the steps of: initiating a process of balancing said battery pack depending on the distribution of energy between said battery cells, feeding a relatively low current through a pre-charge resistor and a pre-charge contactor being arranged in series with the battery pack; feeding said relatively low current to said battery pack during said balancing; measuring the voltage across the pre-charge resistor, thereby obtaining a value of the current; the prior art fails to disclose the further inclusion of the combination of feeding a relatively low current through a pre-charge resistor and a pre-charge contactor being arranged in series with the battery pack by closing the pre-charge contactor and opening a main contactor being connected to the battery pack in parallel with the pre-charge contactor, and feeding said relatively low current to said battery pack during said balancing; measuring the voltage across the pre-charge resistor, thereby obtaining a value of the current; and controlling the magnitude of the relatively low current so as to be adapted to compensate for a loss of electric charge in the battery cells during the cell balancing is performed such that a battery cell voltage drop of said battery cells is limited during the cell balancing; selectively connecting each battery cell via with a resistor coupled in parallel by means of a controllable switch during the cell balancing process, terminating the step of feeding said relatively low current when said balancing process is terminated by opening the pre-charge contactor and closing the main contactor.
Regarding Independent Claim 8, the prior art discloses a system for controlling a current being fed to a battery pack comprising a plurality of battery cells connected in series and providing an output battery voltage, each battery cell associated with a resistor coupled in parallel, the system being wherein it comprises a control unit which is adapted for feeding a relatively low current through a pre-charge resistor and a pre-charge contactor, which are arranged in series with the battery pack, and for measuring the voltage across the pre-charge resistor, thereby obtaining a value of the current, and wherein the control unit is further configured for initiating a process of balancing said battery pack depending on the distribution of energy between said battery cells; the prior art fails to disclose the further inclusion of the combination of for closing the pre-charge contactor and opening a main contactor being connected to the battery pack in parallel with the pre-charge contactor, and feeding said relatively low current to said battery pack during said balancing, and for opening the pre-charge contactor and closing the main contactor for terminating the step of feeding said relatively low current when said balancing process is terminated, each battery cell being arranged to be selectively connected by means of a controllable switch during the cell balancing process, wherein the control unit is adapted for controlling the magnitude of the current to compensate for a loss of electric charge in the battery cells during the cell balancing is performed such that a battery cell voltage drop of said battery cells is limited during the cell balancing.
Dependent Claims 2, 6, 7, 9, and 13-19 are allowed for their dependence upon allowed independent Claims 1 and 8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T TRISCHLER/Primary Examiner, Art Unit 2859